  


 HR 533 ENR: To revoke the charter of incorporation of the Miami Tribe of Oklahoma at the request of that tribe, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 533 
 
AN ACT 
To revoke the charter of incorporation of the Miami Tribe of Oklahoma at the request of that tribe, and for other purposes. 
 
 
1.Revocation of charter of incorporationThe request of the Miami Tribe of Oklahoma to surrender the charter of incorporation issued to that tribe and ratified by its members on June 1, 1940, pursuant to the Act of June 26, 1936 (25 U.S.C. 501 et seq.; commonly known as the Oklahoma Welfare Act), is hereby accepted and that charter of incorporation is hereby revoked.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 